DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 09, 2020 has been entered.
2.	 Claim 8 has been amended. Claims 1-7 and 9-17 have been cancelled. New claims 18-20 have been added.
3. 	Newly submitted claims 18-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the invention originally claimed was not drawn to a method for forming or destroying an immune privileged site or a method for generically inhibiting Rac activating activity of DOCK2.    
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
4.	The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Aleksandrov et al (“Aleksandrov”, FEES, 2006, 273, 548-557, submitted in IDS filed on 05/30/2018) in view of Kunisaki et al. (“Kunisaki”, J. Cell Biology, 2006,174, 647-652) is 
New Grounds of Rejection
Specification
5.	The disclosure is objected to because of the following informalities: because the Sequence Listing was submitted electronically as a text file, the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 502.05 L.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polacheck et al. (J. Clinical Microbiology 1992 30(12): 3290-3293), “Polacheck”.
Polacheck teaches successfully treating a patient with pansinusitis who has received a bone marrow transplant with amphotericin B-cholesterol sulfate colloidal dispersion (ABCD).  See abstract and pp. 3290-3291.  The bone marrow transplant in Polacheck was not rejected.  Cholesterol sulfate is a synonym for Cholesterol 3-sulfate. 

Conclusion
6.	No claims allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER J REDDIG/Primary Examiner, Art Unit 1642